3^-/5-
                                         ELECTRONIC RECORD



CCA #       09-15-00006-CR                                  OFFENSE:           Aggravated   Assault


            Mitchell Corey Knighton
STYLE:      v. The State of Texas                           PUNISHMENT:        12 years


                                                            COUNTY:             Polk


TRIAL COURT:             411th District Court                                                       MOTION
TRIAL COURT #:           22233                                  FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Kaycee Jones                     DATE:

DISPOSITION:       DISMISSED                                    JUDGE:




DATE:         02-04-15

JUSTICE:      LeanneJohnson             PC     NO     S   YES

PUBLISH: ~NO                            DNP:    YES


CLK RECORD:                                               SUPP CLK RECORD:
RPT RECORD:                                               SUPP RPT RECORD:

STATE BR:                                                 SUPP BR:
APPBR:                                                    PROSE BR:




                                                                                            sav/r
                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                    :ca#              PD-0329-15



         PRO SB.                    Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE: /?6//p/f0/S~                                                   SIGNED:                           PC:

JUDGE:           f?A U*Sts^~^                                        PUBLISH:                         DNP:




                    MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                  ON

JUDGE:                                                               JUDGE: